      Case 3:20-cv-01008-RDM-MCC Document 7 Filed 07/07/20 Page 1 of 3


                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABEL HELB,                                     :     Civil No. 3:20-CV-1008
                                               :
                Plaintiff,                     :
                                               :
      v.                                       :     (Judge Mariani)
                                               :
ANGELA HOOVER, et al.,                         :     (Magistrate Judge Carlson)
                                               :
                Defendants.                    :

                             MEMORANDUM ORDER

      THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

      This is one of a number of cases filed by immigration detainees challenging the

conditions of their confinement which have been referred to the undersigned for case

management. We entered a case management order directing the plaintiff to take a

series of actions by July 24, 2020.

      The plaintiff has now filed a request to consolidate (Doc. 6), which indicates that

the plaintiff regards his case as part of a larger class action being brought by another

pro se detainee-plaintiff, Daniel Brown. Brown v. Hoover et al., Civil No. 3:20-CV-

998. Therefore, the plaintiff asks that his case be consolidated with Brown’s putative

class action, and that he not be required to pay an individual filing fee to pursue his

own lawsuit.

      For the reasons set forth below, this request is DENIED.

                                           1
       Case 3:20-cv-01008-RDM-MCC Document 7 Filed 07/07/20 Page 2 of 3


       The plaintiff’s request to consolidate his case with a putative class action

brought by another pro se detainee, Daniel Brown, fails because it runs afoul of the

rules governing class action certification. Pursuant to Rule 23 of the Federal Rules of

Civil Procedure there are four prerequisites which must be met before a proposed class

action may be certified. To obtain class certification a party must show that:

       1) the class is so numerous that joinder of all members is impracticable;
       2) there are questions of law or fact common to the class; 3) the claims or
       defenses of the representative parties are typical of the claims or defenses
       of the class; and 4) the representative parties will fairly and adequately
       protect the interests of the class.

See Fed.R.Civ.P. 23(a). These requirements are set forth in Rule 23 in the conjunctive.

Therefore, a district court can only certify a class if all four requirements of Rule 23(a)

are met. See In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 309 n.6 (3d Cir.

2008); In re Prudential Ins. Co. of America Sales Practice Litigation, 148 F.3d 283,

308-09 (3d Cir. 1998). Since all four of these elements must be met before a class

action may be certified, the failure to satisfy any single element is fatal to a pro se

detainee’s motion for class certification.

       In this case, turning first to Rule 23's requirement that Athe representative parties

will fairly and adequately protect the interests of the class,@ we find that the plaintiff’s

fellow detainee, Daniel Brown, cannot serve as a fair and adequate class representative

at this time. The plaintiff’s expressed desire to have another detainee serve as the

personal architect of this proposed class action runs afoul of a settled tenet of case law
                                             2
         Case 3:20-cv-01008-RDM-MCC Document 7 Filed 07/07/20 Page 3 of 3


in this field. It is well-settled that: “a prisoner proceeding pro se may not seek relief on

behalf of his fellow inmates. See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th

Cir.1975) (‘[I]t is plain error to permit [an] imprisoned litigant who is unassisted by

counsel to represent his fellow inmates in a class action.’); see also Wallace v. Smith,

145 Fed. Appx. 300, 302 (11th Cir.2005).” Alexander v. New Jersey State Parole Bd,.

160 F.App=x 249, 250 (3d Cir. 2005). Thus, “pro se litigants are generally not

appropriate as class representatives. See Oxendine v. Williams, 509 F.2d 1405, 1407

(4th Cir.1975).” Hagan v. Rogers, 570 F.3d 146, 159 (3d Cir. 2009). In this case the

plaintiff plainly intends to have Brown, a pro se detainee litigant, serve as this class

representative. This request for class certification does not meet this threshold

consideration that the representative party will fairly and adequately protect the

interests of the class. Therefore this pro se request to consolidate the plaintiff’s case as

a class action with the case of Daniel Brown must be denied.

         Accordingly, the plaintiff’s request to consolidate (Doc. 6), is DENIED and the

plaintiff is ORDERED to comply with the scheduling orders previously entered by this

court.

         So ordered this 7th day of July, 2020.

                                                  S/Martin C. Carlson
                                                  Martin C. Carlson
                                                  United States Magistrate Judge


                                             3
